DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Arguments
Applicant's arguments filed October 6, 2021, with respect to claims 34-51, have been considered but are moot in view of the new ground(s) of rejection. Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 42 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
the first surface of the non-planar layer touches the second surface of the microlens" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.  The Examiner believes this should be amended to read “a first surface of the non-planar layer touches a second surface of the microlens”.  For purposes of examination, the claim will be examined as best understood by the Examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 34-38 and 40-50 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Ford et al. (US Pub. 2008/0049126).
In regard to claim 34, note Ford discloses an imaging device comprising a non-planar layer composed of color filters, the color filters are an organic material (paragraphs 0032, 0054-0056, and figure 4: 208a; the color filter layer 208a is a non-planar layer which can be formed using various materials, which includes the use of organic materials), and microlenses touching the color filters, the microlens are an inorganic material (paragraphs 0039, 0054-0059, and figure 4: 208b; microlens layer 208b is formed touching the color filters 208a, and wherein the microlens layer 208b can be formed using various materials, which includes the use of inorganic materials), wherein the inorganic material of the microlenses touches the organic material of the 
In regard to claim 35, note Ford discloses that the color filters are between the microlenses and photodiodes (paragraphs 0058-0059, and figure 4: 204, 208a, 208b; the color filter 208a is formed between the microlenses 208b and the photosensitive area 204).
In regard to claim 36, note Ford discloses that no planarization layer is between the microlenses and the color filters (paragraph 0054, and figure 4: 208a, 208b; the microlenses 208b are formed directly on the color filters 208a).
In regard to claim 37, note Ford discloses that no other material is between any portion of the microlenses and any portion of the color filters (paragraph 0054, and figure 4: 208a, 208b; the microlenses 208b are formed directly on the color filters 208a).
In regard to claim 38, note Ford discloses that the organic material is a styrene-based resin (paragraphs 0032, 0054-0056, and figure 4: 208a; the organic material used to form the color filter 208a can include various materials, including polystyrene).
In regard to claim 40, note Ford discloses that the organic material is a photosensitive resin (paragraphs 0032, 0054-0056, and figure 4: 208a; the organic material used to form the color filter 208a can include various materials, including a photosensitive resin).
In regard to claim 41
In regard to claim 42, note Ford discloses that a first surface of the non-planar layer touches a second surface of the microlenses (paragraphs 0054-0059, and figure 4: 208a, 208b; the upper surface of the color filter 208a touches the lower surface of the microlenses 208b).
In regard to claim 43, note Ford discloses that the inorganic material is a silicon oxide (paragraphs 0039, 0054-0059, and figure 4: 208b; the inorganic material used to form the microlenses 208b can include various materials, including silicon oxide). 
In regard to claim 44, note Ford discloses that the inorganic material is a silicon oxynitride (paragraphs 0039, 0054-0059, and figure 4: 208b; the inorganic material used to form the microlenses 208b can include various materials, including silicon oxynitride).
In regard to claim 45, note Ford discloses that the inorganic material is a silicon nitride (paragraphs 0039, 0054-0059, and figure 4: 208b; the inorganic material used to form the microlenses 208b can include various materials, including silicon nitride).
In regard to claim 46, note Ford discloses that a first surface of the non-planar layer is between a first surface of the microlenses and a second surface of the non-planar layer (paragraphs 0054-0059, and figure 4: 208a, 208b; the upper surface of the color filter 208a is formed between the upper surface of microlens 208b and the lower surface of the color filter 208a).
In regard to claim 47
In regard to claim 48, note Ford discloses that the first surface of the non-planar layer touches the second surface of the microlenses (paragraphs 0054-0059, and figure 4: 208a, 208b; the upper surface of the color filter 208a touches the lower surface of the microlens 208b).
In regard to claim 49, note Ford discloses that along a side direction in a plan view of the color filters, a first one of the color filters is between a second one of the color filters and a third one of the color filters (figures 1A & 4; each embodiment of Ford includes the use of a color filter that is formed as an array, such that in a side to side direction of the array, a first color filter is formed between two additional color filters, for example, a green filter is formed between two adjacent blue color filters).
In regard to claim 50, note Ford discloses that along a diagonal direction in the plan view of the color filters, the first one of the color filters is between a fourth one of the color filters and a fifth one of the color filters (figures 1A & 4; each embodiment of Ford includes the use of a color filter that is formed as an array, such that in a diagonal direction of the array, a first color filter is formed between two additional color filters, for example, a green filter is formed between two additional adjacent green color filters).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 39 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ford et al. (US Pub. 2008/0049126), in view of Hashimoto et al. (US Pub. 2003/0040559).
In regard to claim 39, note Ford discloses the use of an imaging device, as discussed with respect to claim 34 above.  And while Ford discloses that the organic material used to form the color filter layer can be any transparent material (paragraph 0032), it fails to explicitly disclose that the organic material used to form the color filter layer is an acrylic-styrene copolymer-based resin.
In analogous art, Hashimoto discloses the use of a color filter formed of an acrylic-styrene copolymer-based resin (paragraph 0028).  Therefore, the claim would have been obvious because the substitution of an acrylic-styrene copolymer-based resin to form the color filter of Ford would have yielded predictable results, of filtering the incoming light, to one of ordinary skill in the art at the time of the invention.

Claim 51 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ford et al. (US Pub. 2008/0049126).
In regard to claim 51, note Ford discloses the use of an imaging apparatus comprising the imaging device according to claim 34, and an image processor (paragraphs 0079-0081, and figure 11: 680).  
Therefore, it can be seen that the primary reference fails to explicitly disclose that the imaging apparatus includes a lens.  
However, the Examiner notes that Official Notice is taken that the concepts and advantages of using a lens within an imaging apparatus are notoriously well known and .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISS S YODER III whose telephone number is (571)272-7323. The examiner can normally be reached M-F 9:00-5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on (571)272-7372. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LIN YE/Supervisory Patent Examiner, Art Unit 2697